Citation Nr: 1043166	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to service connection for a skin disorder of the 
arms, legs and face.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDING OF FACT

The Veteran has a recurrent and intermittent skin disorder, 
variously diagnosed as actinic keratosis and/or seborrheic 
keratosis, that is not etiologically related to active service. 


CONCLUSION OF LAW

The Veteran does not have a skin disorder of the arms, legs and 
face that is due to or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the RO sent the Veteran a letter in 
February 2005, prior to the April 2005 rating decision on appeal, 
advising him of the elements required to establish entitlement to 
service connection and of the respective duties of VA and the 
claimant in obtaining evidence.  The Veteran was not provided 
notice of the disability-rating and effective-date elements until 
March 2006, after the rating decision on appeal; however, 
following provision of the required notice and completion of all 
indicated development of the record, the originating agency 
readjudicated the claim in December 2006.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by readjudication of 
the claim).  There is no indication or reason to believe the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.


Therefore, although the Veteran was not provided notice with 
respect to the disability-rating or effective-date element of the 
claim until March 2006, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, as explained below, the Board has determined 
that service connection is not warranted for the claimed 
disability; consequently, no disability rating or effective date 
will be assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than harmless 
error.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) are associated with the file, as are 
records from those VA and non-VA medical providers identified by 
the Veteran as having relevant documentary evidence.  Neither the 
Veteran nor his representative has identified any other evidence 
that could be obtained to substantiate the claims, and the Board 
is also unaware of any such evidence.  

The Veteran has been afforded several VA medical examinations 
during the course of the claim, none of which documented a 
current skin disease.  The Veteran was also advised of his 
entitlement to a hearing before the RO's Decision Review Officer 
and/or before the Board, but he has not requested such a hearing.  

In sum, the duties to notify and assist have been satisfied, and 
the Board will accordingly address the merits of the claim.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

The Veteran's service treatment records (STRs) show no indication 
of treatment of any skin disorder during active service.  In a 
self-reported Report of Medical History in June 1968, concurrent 
with his separation physical examination, the Veteran denied any 
history of skin diseases; the corresponding Report of Medical 
Examination in June 1968 shows clinical examination of the skin 
as "normal."

The Veteran had a VA medical examination in October 1974, six 
years after discharge from service, in which his skin was 
clinically evaluated as "normal."

The  Veteran was treated by Wilmington Health Associates in 
November 1996, March 1999 and August 1999 for actinic keratosis, 
seborrheic keratosis and herpes simplex virus in areas including 
the sun-exposed areas of the forearms and hands, both wrists, the 
right knee, the left upper arm and the neck, and the upper lip.  
Thereafter, treatment records from the same provider show normal 
skin in March 2001.  

A sebaceous cyst and possible seborrheic keratosis on the left 
ear was removed by Wilmington Health Associates in June-July 
2001.  The Veteran had normal skin in October 2001, August 2002, 
and August 2003.  In March 2004 he was treated for a small patch 
of scaly erythema on the face consistent with actinic keratosis. 

Records from Porter's Neck Family Medicine show normal skin in 
September 2004. 

In October 2004 the Veteran was treated by Dermatology of 
Wilmington for scaly spots and changing moles on the face, arms 
and legs.  Examination revealed abnormalities on the right ankle, 
nose, and both cheeks.  The clinical impression was actinic 
keratosis and inflamed seborrheic keratosis.

Thereafter, records from Porter's Neck Family Medicine show 
normal skin in December 2004. 

The Veteran had a VA-contracted medical examination in May 2005.  
Although the examination was specifically in regard to coronary 
artery disease, diabetes mellitus and peripheral neuropathy, the 
examiner performed a complete physical examination and noted the 
skin to be without signs of current disease.  A similar VA-
contracted examination in September 2006 simply recorded no 
current scar.

The Veteran had a VA-contracted medical examination in June 2007 
specifically in regard to diabetes mellitus and erectile 
dysfunction.  Again the examiner performed a complete physical 
examination, and again the examiner noted there were no signs of 
a current skin disease.

In sum, the Veteran has shown a recurrent or intermittent skin 
disorder variously diagnosed as actinic keratosis and/or 
seborrheic keratosis; accordingly, the first element of service 
connection - medical evidence of a current disorder - is 
satisfied.  However, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In this case there is no medical evidence showing a relationship 
between the Veteran's recurrent skin disorder and active service.  
STRs do not show any skin disorder during service, and at the 
time of his discharge the Veteran denied any history of skin 
disorder.  He did not have a skin disorder at the time of his 
discharge, as demonstrated by the separation physical, and he did 
not have a skin disorder in 1974, six years after discharge from 
service, as demonstrated by the VA medical examination that is 
the earliest medical record following discharge from service.  

The Veteran asserted in his Notice of Disagreement (NOD), 
submitted in April 2006, that he had severe skin lesions on the 
face, neck, arms and legs when he left Vietnam and that he 
continued to have skin problems thereafter until the present.  
Lay evidence in the form of statements or testimony by a claimant 
is competent to establish evidence of symptomatology where 
symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. 
App.465, 469  (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  However, once evidence is determined to be competent, 
the Board must determine whether such evidence is also credible.  
See Layno, id., distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case the Board finds that the Veteran's assertion of 
"severe" skin disorder in service is internally inconsistent 
with his own denial of such disorder at the time of his discharge 
from service.  His assertion of continuous skin disorder since 
discharge from service is inconsistent with post-service medical 
treatment records that show only intermittent periods of skin 
disorder, the earliest of which was documented in 1996, more than 
20 years after the Veteran's discharge from service.

Because the Veteran's account of his symptoms is inconsistent 
with the medical evidence of record, the Board finds his account 
to not be credible to show continuous symptoms warranting service 
connection under 38 C.F.R. § 3.303(b).   

The Veteran has submitted an internet article from the Mayo 
Clinic titled "Actinic Keratosis."  The article generally 
asserts actinic keratosis, also known as solar keratosis, is 
associated with sun exposure and usually resolves itself but 
typically returns after repeated sun exposure. The disorder takes 
years to develop and usually becomes manifest in older adults.

A medical article or treatise can provide important support when 
combined with an opinion of a medical professional if the medical 
article or treatise evidence discusses generic relationships with 
a degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
subjective facts rather than unsubstantiated lay opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case 
there is no accompanying medical opinion showing that the Mayo 
Clinic article shows a relationship between this Veteran's 
claimed disorder and his active service.

There is a rebuttable presumption of exposure to herbicides if 
claimant served in Vietnam, even if there is no record of 
treatment in service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 
3.307.  Although the Veteran is accordingly presumed to have been 
exposed to herbicides during service, he does not have chloracne 
or other acneform skin disorder consistent with chloracne, and 
thus does not have a skin disorder recognized by VA as 
presumptively related to herbicide exposure in 38 C.F.R. 
§ 3.309(e).  The Secretary of Veterans Affairs has determined 
that there is no presumptive positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.   See Notice, 59 Fed. Reg. 341-
346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 
1999).

Notwithstanding the presumption, a claimant can establish service 
connection for disability due to Agent Orange exposure with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  In this case there is no medical 
evidence showing that actinic or seborrheic keratosis is related 
to herbicide exposure, nor has the Veteran asserted such a 
relationship.

In sum, the Board finds that objective evidence does not show a 
skin disorder was incurred during active service, and there is no 
medical evidence showing a current skin disorder is etiologically 
related to active service.  Accordingly, the criteria for service 
connection are not met and the claim must be denied.

The evidence in this case preponderates against the claim, so the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 
49, 54; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a skin disorder of the arms, legs and face 
is denied.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


